DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3.	Claim 4 is objected to because of the following informalities:  In regards to claim 4, line 1 the limitation “an open loop gain” should be “the open loop gain” since the claim is dependent upon claim 3 and an open loop gain has been mentioned for the amplifier. This corrects any antecedent issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

5.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In regards to claim 21, the limitation where the reset device, which relates to the reset device in claim 1, is configured to reset the amplified signal to a reference signal decoupled from the amplifier is not enabled by the specification. The function the reset device which is electrically coupled between the input and the output of the amplifier is to reset the amplifier, which is element S1 in figure 2 and 3. The element that resets the amplified signal to a reference signal decoupled from the amplifier is element S2 in figure 3. This element is referred to as another reset device in the claims. Also, it is unclear how the reset device S1 that is coupled to input and output of the amplifier to reset the amplifier is capable a resetting the amplified signal from said amplifier with a signal decoupled from the amplifier. From this the reset device mentioned in claim 21 and 1, in which claim 21 is dependent, is not capable and does not provide this specific function as claim 21 states. The other reset device S2 performs this function. For examining purposes the claim will be read as written and interpreted under broadest reasonable interpretation. 

6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 11-15, 21 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11, the limitation “the comparator” in 3 of the claim lacks antecedent basis. Claim 11 is dependent on claim 1 and there is no mention of the comparator in claim 1, a comparator is first mentioned in claim 7. For Examining purposes the Examiner will interpret claim 11 to be dependent upon claim 7 with the comparator. This follows from the Applicant’s figure 3, where there is another capacitor and another reset device coupled to an input of the comparator and output of the amplifier. 
Claims 12-15 are rejected because of their dependency on claim 11.
In regards to claim 21, the limitation where the reset device, which relates to the reset device in claim 1, is configured to reset the amplified signal to a reference signal decoupled from the amplifier is not clear in how it functions with respect to the other claims and the specification. The function the reset device which is electrically coupled between the input and the output of the amplifier is to reset the amplifier, which is element S1 in figure 2 and 3 as noted in claim 1, in which claim 21 is dependent. The element that resets the amplified signal to a reference signal decoupled from the 
In regards to claim 36, the limitation “the reset device” lacks antecedent basis in the claim language of claim 35, 34 and 25, in which claim 36 is dependent. The claims mentions a resetting function as a method and in claim 35 describe another reset device, but nowhere is there a reset device mentioned. Please clarify and fix. For examining purposes the resetting function includes all reset devices. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 16, 17, 22, 23, 25, 31, 32, 38, 41 and 42 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (US 20150194454).

Re claims 16 and 23: Kim teaches the sensor and pixel circuit, wherein there is no capacitor between the input and the output of the amplifier (240) (see fig. 2, no capacitor, just a reset device 243).
Re claim 17: Kim teaches the sensor of claim 1, wherein the sensor comprises at least one temporal contrast sensor (fig. 2, paragraph 28, dynamic vision sensor is another name for temporal contrast sensor).
Re claim 25: Kim teaches a method for controlling a sensor including a plurality of pixels (111) (see fig. 1), comprising: receiving a current signal in response to light 
Re claim 31: Kim teaches the method, further comprising outputting the trigger signal to an external readout system (Kim, see fig. 2, controller).
Re claim 32: Kim the method, further comprising receiving an acknowledge from the external readout system (Kim, see fig. 2, controller) after outputting the trigger signal, and resetting the amplifier (Kim, 240) in response to the acknowledge signal (Kim, see fig. 2, paragraphs 41-52).
Re claim 38: Kim teaches the method, wherein the sensor comprises at least one temporal contrast sensor (fig. 2, paragraph 28, dynamic vision sensor is another name for temporal contrast sensor).
Re claim 41: Kim teaches the method, wherein generating the trigger signal when the amplified signal matches a condition comprises: generating the trigger signal 
Re claim 42: Kim teaches the method, wherein resetting the amplifier (240) comprises activating a reset device (243) electrically coupled between the input and the output of the amplifier (240) (see fig. 2).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2, 3, 7-9, 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) in view of Finateu et al. (EP 3313064).
Re claims 2 and 26: Kim teaches the sensor, the amplifier (240), but does not specifically teach comprises a plurality of stacked transistors. Finateu teaches an amplifier (3) comprising a plurality of stacked transistors (Mn14, Mp11, Mp12, Mp13 in 30, 31, 32) (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include stacked transistors similar to Finateu with the amplifier of Kim in order to have a desired gain for the amplifier providing for the desired amplified output from the amplifier improving signal output and higher quality image formation. 

Re claims 7 and 24: Kim teaches the sensor, wherein each pixel further comprises: a threshold circuit (260/270) electrically coupled to the output of the amplifier (240) and configured to generate the trigger signal when the amplified signal matches a condition, and further wherein the condition comprises that a magnitude of the amplified signal is greater than or equal to a threshold value (see fig. 2, paragraphs 47-49), but does not specifically teach a comparator. Finateu teaches a comparator (40) electrically coupled to an output of an amplifier (3) and configured to generate a trigger signal when an amplified signal matches a condition, and further wherein the condition comprises that a magnitude of the amplified signal is greater than or equal to a threshold value (paragraphs 133-146). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a comparator similar to Finateu for the threshold circuit of Kim in order to have an alternative way measure when the output of the 
Re claim 8: Kim as modified by Finateu teaches the sensor, wherein the comparator (Kim, 260/270, Finateu, 40) is further configured to output the trigger signal to an external readout system (Kim, see fig. 2, controller, Finateu, 51, fig. 1).
Re claim 9: Kim as modified by Finateu teaches the sensor, wherein the external readout system (Kim, see fig. 2, controller, Finateu, 51, fig. 1) is configured to send an acknowledge signal to the pixel in response to the trigger signal, and the reset device (Kim, 243) is further configured to reset the amplifier (Kim, 240) in response to the acknowledge signal (Kim, see fig. 2, paragraphs 41-52).

12.	Claims 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) as modified by Finateu et al. (EP 3313064) as applied to claim 3 above, and further in view of Fukuda (JP H11214740).
Re claims 4 and 28: Kim as modified by Finateu teaches the plurality of stacked transistors (Finateu, Mn14, Mp11, Mp12, Mp13 in 30, 31, 32) (Finateu, see fig. 2) and an open-loop gain of the amplifier (Finateu, 3) is associated with a number of the stacked transistors (Finateu, paragraph 39), but does not specifically teach wherein an open-loop gain of the amplifier is adjustable by switching in or out one or more of the stack transistors. Fukuda teaches wherein an open-loop gain of stacked amplifiers (10A, 10B, 10C, 10D) is adjustable by switching (8) in or out one or more of the stacked amplifiers (10A, 10B, 10C, 10D) (see fig. 1, pages 3 to 4 of the machine translation, when the switch selects an amplifier 10B, the gain will be of the amplifier 10A and 10B, .

13.	Claims 5, 11-15, 21, 29 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) in view of Matolin et al. (20160227135).
Re claims 5 and 29: Kim teaches the sensor and the method, wherein the amplifier (240) (fig. 2), but does not specifically teach wherein the amplifier comprises a plurality of amplifier stages. Matolin teaches an amplifier (A1/A2) comprises a plurality of amplifier stages (A1 and A2) (fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a plurality of amplifier stages similar to Matolin with the amplifier of Kim in order to improve gain in the system providing for improved temporal contrast sensitivity.
Re claim 11: Kim teaches the capacitor (230) electrically coupled to the converter (220) in series and configured to receive the voltage signal from the converter (220) (see fig. 2); the amplifier (240) electrically coupled, at an input, to the capacitor (230) in series and configured to generate, at an output, an amplified signal based on an output signal from the capacitor (230), wherein there is no feedback between the output and the input of the amplifier (240) (paragraph 40, there is no feedback when element 243 is open); and the reset device (243) electrically coupled between the input and the output of the amplifier (240) and configured to reset the amplifier (240) in response to a trigger 
Re claim 12: Kim as modified by Matolin teaches the sensor, wherein the another reset device (Matolin, Srs2) is further configured to set the reference signal as the input of the comparator (Matolin, 7/8) by activating the another reset device (Matolin, Srs2, paragraphs 74-80).
Re claim 13: Kim as modified by Matolin teaches the sensor, wherein a switch (Matolin, Srs2) is closed to activate the another reset device (Matolin, Srs2, see fig. 3, paragraphs 74-80).
Re claim 14: Kim as modified by Matolin teaches the sensor, further comprising: a delay circuit (Matolin, RCC) electrically coupled between the reset device (Matolin, Srs1) and the another reset device (Matolin, Srs2) and configured to set a temporal 
Re claim 15: Kim as modified by Matolin teaches the sensor, wherein the reference signal comprises a reference voltage (Matolin, voltage Diff2 out of amplifier A2, paragraphs 74-80).
Re claim 21: Kim teaches the reset device (243) electrically coupled between the input and the output of the amplifier (240) and configured to reset the amplifier (240) in response to a trigger signal being generated (see fig. 2 and 3, paragraph 41 and 42), but does not specifically teach wherein the reset device is further configured to reset the amplified signal to a reference signal decoupled from the amplifier. Matolin teaches wherein a reset device (Srs1 and Srs2) is further configured to reset the amplified signal to a reference signal decoupled from the amplifier (A1) (see fig. 3, Srs2 reset the amplified signal from A1 to voltage that is decoupled from the amplifier A1 by capacitor C3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to expand on the reset device to add another reset device that is decoupled from the amplifier similar to Matolin with the reset device and amplifier of Kim in order to reduce charge injection noise and improving temporal contrast sensitivity of the sensor providing for higher quality image formation. 
Re claim 33: Kim the method, resetting the amplifier after outputting the trigger signal (Kim, see fig. 2 and 3, paragraphs 12, 41-52), but does not specifically teach without regard to the receipt of an acknowledge signal from the external readout system. Matolin teaches wherein a reset device (Srs) is further configured to reset an amplifier (A1) after a comparator (7/8) outputs a trigger signal and without regard to the 
Re claim 34: Kim teaches resetting the amplifier (240) in response to a trigger signal being generated (see fig. 2 and 3, paragraph 41 and 42), but does not specifically teach resetting the amplified signal to a reference signal decoupled from the amplifier. Matolin teaches resetting the amplified signal to a reference signal decoupled from the amplifier (A1) (see fig. 3, Srs2 reset the amplified signal from A1 to voltage that is decoupled from the amplifier A1 by capacitor C3, there is a separate reset device Srs1 for resetting amplifier A1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to expand on the reset device to add another reset device that is decoupled from the amplifier similar to Matolin with the reset device and amplifier of Kim in order to reduce charge injection noise and improving temporal contrast sensitivity of the sensor providing for higher quality image formation. 
Re claim 35: Kim as modified by Matolin teaches the method, wherein resetting the amplified signal to a reference signal comprises: activating another reset device (Matolin, Srs2) electrically coupled between the reference signal and an input of a comparator (Matolin, 7/8) for generating the trigger signal (Matolin, RST), wherein another capacitor (Matolin, C3) is electrically coupled in series between the amplifier (Matolin, A1, Kim, 240) and the input of the comparator (Matolin, 7/8, Kim, 260/270).

Re claim 37: Kim as modified by Matolin teaches the method, wherein the reference signal comprises a reference voltage (Matolin, voltage Diff2 out of amplifier A2, paragraphs 74-80).

14.	Claims 6 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) as modified by Matolin et al. (20160227135) as applied to claim 5 above, and further in view of Fukuda (JP H11214740).
Re claims 6 and 30: Kim as modified by Matolin teaches the sensor and the method, wherein the amplifier (Matolin, A1/A2) comprises the plurality of amplifier stages (Matolin, A1 and A2) (fig. 3), but does not specifically teach wherein an open-loop gain of the amplifier is adjustable by switching in or out one or more of the amplifier stages. Fukuda teaches wherein an open-loop gain of an amplifier (10A, 10B, 10C, 10D) is adjustable by switching (8) in or out one or more of the amplifier stages (10A, 10B, 10C, 10D) (see fig. 1, pages 3 to 4 of the machine translation, when the switch selects an amplifier 10B, the gain will be of the amplifier 10A and 10B, not the other amplifiers, etc.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a switch similar to Fukuda with the amplifier stages of Kim as modified by Matolin in order to more efficiently have a desired gain for the . 

15.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) as modified by Finateu et al. (EP 3313064) as applied to claim 8 above, and further in view of Matolin et al. (US 20160227135).
Re claim 10: Kim as modified by Finateu teaches the sensor, wherein the reset device (Kim, 243) is further configured to reset the amplifier after the comparator outputs the trigger signal (Kim, see fig. 2 and 3, paragraphs 12, 41-52), but does not specifically teach without regard to the receipt of an acknowledge signal from the external readout system. Matolin teaches wherein a reset device (Srs) is further configured to reset an amplifier (A1) after a comparator (7/8) outputs a trigger signal and without regard to the receipt of an acknowledge signal from an external readout system (see fig. 2, the trigger signal from the comparator (7/8) is sent to reset device without regard to a signal from an external readout). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reset device accept a trigger signal in a similar manner as Matolin with the device of Kim as modified by Finateu in order to reduce the amount of circuitry involved providing for a more compact design. 

16.	Claims 18 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) in view of Xue (US 9998698).
. 

17.	Claims 19 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) in view of Serrano et al. (EP 2717466).
Re claims 19 and 40: Kim teaches the amplifier (240) electrically coupled, at the input, to the capacitor (230) in series and configured to generate, at the output, the amplified signal based on the output signal from the capacitor (230) (see fig. 2 and 3), but does not specifically teach wherein a magnitude of an open-loop gain of the amplifier is less than 100. Serrano teaches wherein a magnitude of an open-loop gain of an amplifier is less than 100 (paragraph 5, objective/desired gain is between 20 and 100, therefore amplifier gain of less than 100). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the gain of the amplifier in Kim be less than 100 similar to Serrano in order to reduce power .

18.	Claims 20 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) in view of Finateu et al. (WO 2017174579).
Re claims 20 and 43: Kim teaches the amplifier (240) electrically coupled, at an input, to the capacitor (230) in series and configured to generate, at an output, an amplified signal based on an output signal from the capacitor (230), wherein there is no feedback between the output and the input of the amplifier (240) (paragraph 40, there is no feedback when element 243 is open); and the reset device (243) electrically coupled between the input and the output of the amplifier (240) and configured to reset the amplifier (240) in response to a trigger signal being generated (see fig. 2 and 3, paragraph 41 and 42), but does not specifically teach wherein the reset device is further configured to reset the amplifier by setting a voltage between the input and the output of the amplifier to zero. Finateu teaches wherein a reset device (7b) is further configured to reset an amplifier (8) by setting a voltage between the input and the output of the amplifier (8) to zero (page3, lines 28-32 and page 4, lines 1-4). It would have been obvious to reset the amplifier by setting a voltage between the input and the output of the amplifier to zero similar to Finateu with the reset of Kim in order to set the amplifier to a resting level after a threshold has been met this provides for an output signal that is the temporal reset signal allowing for higher quality outputs of the sensor device. 

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878